DAVIDSON, P. J.
Relator, being under arrest on charge of murder,_ resorted to habeas corpus to secure bail. Writ was awarded, and upon a trial and after the evidence was introduced the court refused bail. After a careful revision of the evidence, we are of opinion relator is entitled to bail. Therefore the judgment of the trial court is reversed, and the officer having relator in custody will take his bond in the terms of the law • in the sum of $5,000, upon giving of which he will be released from custody.
McCORD, J., absent.